Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore-Ede et al. (2018/0043130 A1, hereinafter “Moore-Ede”).
Regarding claim 1, Moore-Ede discloses a light emitting system comprising: 
a lighting device configured to provide light ([0002], [0003]); 
a sensor configured to sense a distance parameter d between the lighting device and a user 5([0256], [0286]); and 
a control system is configured to control one or more lighting properties selected from a spectral power distribution of the light, and a light intensity I of the light as function of the distance parameter d for maintaining the melanopic illuminance at the user constant within a predetermined range of melanopic lux values, where the lighting device is comprised in a portable device ([0043], [0079], [0080], [0013], [0015], [0016], [0435], [0256], [0255]).  
15


Regarding claim 6, Moore-Ede discloses the light emitting system according to claim 1, 5wherein the control system is configured to maintain a predetermined melanopic illuminance (Emel), wherein light emitting system further comprises a user interface (400) configured to allow a user determine the predetermined melanopic illuminance (Emel) ([0344]-[0346]). 

Regarding claim 7, Moore-Ede discloses the light emitting system according to claim 1, 10wherein the control system is configured to control the melanopic illuminance (Emel) to be not larger than a (first) predetermined maximum melanopic illuminance value and/or to be not smaller than a (second) predetermined minimum melanopic illuminance value ([0107]). 

Regarding claim 8, Moore-Ede discloses the light emitting system according to claim 1, 15wherein the control system is configured to control the one or more lighting properties selected from the spectral power distribution of the light, and the light intensity of the light as function of the distance parameter d, while maintaining one or more other lighting properties constant, wherein the one or more other light properties are selected from the group consisting of the correlated color temperature and the color point ([0043], [0079], [0080], [0013], [0015], [0016], [0435], [0256]).  

Regarding claim 9, Moore-Ede discloses the light emitting system according to claim 1, wherein the control system is configured to adapt the one or more lighting properties selected from a spectral power distribution of the light, and the light intensity I of the light as function of a change in the distance parameter d, wherein the 25adaptation is only executed after a predetermined period when the change is permanent within the predetermined period ([0010], [0110], [0174], [0256]). 

Regarding claim 10, Moore-Ede discloses the light emitting system according to claim 1, wherein the control system is configured to one or more of adapting the one or 30more lighting properties selected from a spectral power distribution of the light and the light intensity I of the light as function of an average change in the distance parameter d, and gradually adapting the one or more lighting properties as function of a change in the distance parameter d([0040], [0050], [0413], [0160]).  

Regarding claim 11, Moore-Ede discloses the light emitting system according to claim 1, wherein the control system is configured to control the light according to a predefined scheme, and wherein the control system is further configured to adapt the light relative to the predefined scheme as function of the distance parameter d ([0080], [0088], [0256], [0409]). 

Regarding claim 12, Moore-Ede discloses the light emitting system according to claim 1, comprising a portable device, wherein the portable device comprises a display comprising the lighting device, wherein the portable device further comprises the sensor and the control system, wherein the portable device is selected from 10the group consisting of a smartphone, a laptop, a tablet, a wearable device, a personal digital assistant, a game console, a media player, and a navigation device; and wherein the sensor is configured to sense one or more of infrared radiation and reflected light ([0503], [0267]). 

Regarding claim 14, Moore-Ede discloses a method of controlling light, wherein one or more lighting properties, including the spectral power distribution and the intensity I of the light are controllable, the method comprising: providing said light from a portable lighting device; sensing a distance parameter d selected 25from one or more of a distance parameter d between the lighting device and a user and an eye-activity parameter d of the eye of the user; and controlling one or more lighting properties selected from a spectral power distribution of the light and a light intensity I of the light as function of the distance parameter d for maintaining the melanopic illuminance at the user constant within a predetermined range of the melanopic 30lux values ([0466], [0074], [0083], [0143], [0043], [0079], [0080], [0013]). 

Regarding claim 15, Moore-Ede discloses a computer program product, when running on a computer which is functionally coupled to a portable lighting device, is capable of bringing about the method as described in claim 14, wherein the lighting device is configured to provide light   ,WO 2018/210636PCT/EP2018/061887 31wherein one or more lighting properties, including the spectral power distribution and the intensity of the light, are controllable ([0043], [0079], [0080], [0013], [0015], [0016], [0435], [0256]).  


Allowable Subject Matter
Claims 4, 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/               Primary Examiner, Art Unit 2844                                                                                                                                                                                         
4/10/2021